Order entered September 27, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00098-CR

                           GWENDOLYN COY STEGAL, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 3
                                    Dallas County, Texas
                           Trial Court Cause No. MB14-18031-C

                                            ORDER

        The reporter’s record in this appeal, filed February 16, 2016, does not contain the State’s

Exhibit No. 1, the video from the police car. The Court ORDERS court reporter Pamela Durke-

Sweeney to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing a certified copy of State’s Exhibit No. 1.

        We DIRECT the Clerk to send copies of this order to Pamela Durke-Sweeney, court

reporter, and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE